Citation Nr: 1016098	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that denied service connection for squamous cell cancer of 
the right tonsil, to include as due to Agent Orange exposure.  
In September 2007, the Veteran testified at a Travel Board 
hearing at the RO.  In January 2009, the Board remanded this 
appeal for further development.  


FINDINGS OF FACT

The Veteran's squamous cell carcinoma of the right tonsil was 
not present during service or for many years thereafter, and 
was not caused by any incident of service including Agent 
Orange exposure.  


CONCLUSION OF LAW

Squamous cell cancer of the right tonsil was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2005, a rating 
decision in September 2005, a statement of the case in April 
2006, and correspondence in February 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a November 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has squamous cell carcinoma of 
the right tonsil that is related to service, to include as 
due to Agent Orange exposure in Vietnam.  He specifically 
alleges that his tonsils lie in his upper respiratory tract 
and would be subjected to the same carcinogenic exposure as 
respiratory cancers of the lung, larynx, trachea and 
bronchus.  

As noted above, the Veteran had active service from August 
1958 to March 1972.  His service personnel records indicate 
that he was awarded decorations indicating Vietnam service 
and that he served in Vietnam.  

His service treatment records do not show complaints, 
findings, or diagnoses of squamous cell carcinoma of the 
right tonsil, but they do show treatment for tonsil and 
throat problems on occasions during service.  A November 1958 
treatment entry noted that the Veteran was seen for a sore 
throat for one week.  The examiner noted that he had 
hypertrophied tonsils with the right tonsil pushed almost to 
the midline.  The diagnosis was a suspected peritonsillar 
abscess.  A December 1958 treatment report noted that the 
Veteran had throat pain that gradually became worse.  He 
stated that he presently had trouble swallowing and speaking.  
It was noted that there was marked swelling in the region of 
the right tonsil.  The diagnosis was abscess of the 
peritonsillar tissue, organism unknown, did not exist prior 
to enlistment.  

A May 1963 entry indicated that the Veteran was seen for a 
sore throat over a period of two weeks.  A diagnosis was not 
provided at that time.  Another May 1963 entry noted that the 
Veteran had a long history of a sore throat.  The examiner 
indicated that the Veteran's right tonsil was larger than his 
left tonsil, but that it was not pathologic.  A July 1968 
treatment entry reported that the Veteran had large pustules 
on the tonsils.  The diagnosis was tonsillitis.  The February 
1972 objective separation examination report included a 
notation that the Veteran's mouth and throat were normal.  

The first post-service evidence of record of any possible 
squamous cell carcinoma of the right tonsil is in December 
2004, with the first diagnosis in January 2005, decades after 
the Veteran's separation from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

A December 2004 treatment entry from J. J. Shafer, M.D., 
reported that the Veteran indicated that he noticed a lump on 
his right neck below the angle of his jaw about a week 
earlier.  He reported that he had developed a cold with a 
cough and a runny nose in the previous few days.  He stated 
that he did not have a sore throat.  The assessment was an 
upper respiratory infection and lymphadenitis versus 
lymphadenopathy of the right anterior neck.  A subsequent 
December 2004 entry noted that the Veteran was seen for 
follow up of lymphadenopathy of his neck.  The Veteran 
reported that it was a little bit sore and that it had not 
gone down any that he could see.  Dr. Shafer indicated that 
the Veteran still had either a large long lymph node or a 
chain of lymph nodes on his right stern chordoid mastoid area 
near the angle of the jaw and then down from that location.  
It was noted that a computed axial tomography (CAT) scan of 
the neck showed five or six lymph nodes with the largest 
being well over a centimeter and also some maxillary 
sinusitis.  Dr. Shafer remarked that they would go ahead and 
treat the Veteran with a stronger antibiotic.  

A January 2005 treatment entry from Dr. Shafer noted that the 
Veteran was seen for follow up of lymphadenopathy of his 
neck.  The assessment was lymphadenopathy of the right neck.  
It was noted that the Veteran would be referred to another 
physician because a biopsy needed to be performed.  

A January 2005 statement from M. G. Bell, M.D., indicated 
that he had seen the Veteran in his office and that he 
reported that he had noted a small prominence in the right 
side of his neck in the jugulodigastric area.  It was noted 
that the area had never been comfortable.  Dr. Bell stated 
that the Veteran was placed on Cephalexin without significant 
change after a week and then placed on Augmentin for ten 
days.  Dr. Bell reported that, in the meantime, the Veteran 
was diagnosed with some left maxillary sinusitis pursuant to 
a computed tomography (CT) scan and that the CT scan showed 
five or six nodes with the largest being over a centimeter in 
size.  It was noted that the adenopathy had not progressed 
since the Veteran had been seen.  Dr. Bell commented that the 
possibility of a stable node of that size in a nonsmoker 
representing malignancy was low.  Dr. Bell stated that 
options were discussed with the Veteran including proceeding 
with a panendoscopy and neck biopsy as soon as possible if he 
definitely wants an answer, or simple observation for what 
most likely was reactive lymphadenopathy.  

A January 2005 history and physical examination report from 
Salina Regional Health Center related an impression of right 
cervical lymphadenopathy, etiology unclear.  A January 2005 
operative report from the same facility noted that the 
Veteran presented with a right neck mass of unknown etiology.  
It was noted that an examination had failed to reveal any 
obvious intraoral or pharyngeal primary.  It was also 
reported that the Veteran was admitted for a staging 
panendoscopy and an excision of the neck mass.  The operative 
report indicated that that the Veteran underwent a direct 
laryngoscopy with biopsies of the base of the tongue and 
tonsillar fossa, a nasopharygoscopy with random biopsies, a 
fiberoptic bronchoscopy, a direct rigid esophagoscopy, and a 
right modified radical neck dissection.  The postoperative 
diagnosis was squamous cell carcinoma of the right neck, 
unknown primary.  

A January 2005 surgical pathology report from Salina Regional 
Health Center related final pathologic diagnoses that 
included, as to the right tonsil biopsies, squamous cell 
carcinoma in situ with focally invasive moderately 
differentiated squamous cell carcinoma, and, as to the right 
neck lymph node, metastatic, moderately differentiated 
keratinizing squamous cell carcinoma.  

A February 2005 treatment entry from Dr. Bell noted that the 
Veteran's neck biopsy turned into a modified radical 
excision.  The assessment was squamous cell carcinoma of the 
right neck, primary unknown, rule out tonsil.  

A February 2005 new patient consultation report from W. F. 
Cathcart-Rake, M.D., noted that the Veteran was seen for 
cancer of the tonsil.  The assessment included stage IVB 
(T1N3M0) squamous cell carcinoma of the right tonsil.  Dr. 
Cathcart-Rake commented that he would recommend that 
chemotherapy be given to the Veteran concurrent with 
radiation therapy.  

A March 2005 consultation report from the Tammy Walker Cancer 
Center (preformed by C. Perez-Tamayo, M.D) indicated an 
impression of stage IVB (TXN3M0) squamous cell carcinoma of 
the right tonsil.  

An October 2005 statement from Dr. Cathcart-Rake reported 
that the Veteran was treated for squamous cell carcinoma of 
the right tonsil with right neck metastasis.  It was noted 
that the Veteran completed a full course of radiation therapy 
with concomitant chemotherapy.  Dr. Cathcart-Rake stated that 
it had been brought to his attention that the Veteran had 
been denied benefits due to his diagnosis not being included 
in the conditions covered by the Agent Orange act of 1991.  
Dr. Cathcart-Rake noted that the tonsil lay in the upper 
respiratory tact and would be subjected to the same 
carcinogenic exposure that the lung, larynx, trachea, and 
bronchus would be subjected to.  Dr. Cathcart-Rake commented 
that it was his opinion that "squamous cell carcinoma of the 
tonsil should be included in the cancers caused by 
carcinogenic exposure during military service."  

Subsequent private treatment records show continued 
treatment.  A June 2009 report from Dr. Cathcart-Rake 
indicated that the Veteran was four years out from completion 
of treatment for his cancer of the tonsil.  It was noted that 
the Veteran received concurrent chemotherapy and radiation 
therapy.  The assessment was no evidence of recurrent 
head/neck cancer.  

A June 2009 VA hematology and oncology note from a VA 
physician indicated that the Veteran's claims file had been 
completely reviewed.  The physician reported that the Veteran 
was in the military from August 1958 to March 1972 and that 
he did serve in Vietnam.  The physician stated that the 
Veteran's service treatment records showed treatment for 
benign (infectious) right tonsillar pathology on three 
occasions in 1958, 1963, and 1968.  The physician reported 
that the record indicated a history of both tobacco and 
alcohol use.  The physician discussed the Veteran's medical 
history in some detail.  It was noted that the Veteran had 
suffered from a variety of upper respiratory problems 
including otitis, bronchitis, and dental problems.  The 
physician stated that examinations at the time of the 
Veteran's cancer diagnosis indicated that he was edentulous, 
but that there was no indication when the whole mouth 
extraction was performed.  The physician reported that he 
could find no indication that the Veteran ever suffered from 
herpetic lesions of the oropharynx, genitalia, or anus.  

The physician indicated that although the neck and upper 
aerodigestive tract (including the tongue) were a component 
of the respiratory system, the face, oropharynx, and neck 
originated from significantly divergent embryologic 
histiolgic tissues.  The physician stated that the palatine 
tonsils developed from the ventral parts of the second 
pharyngeal pouches and that they developed from the 
endodermal lining.  It was noted that the trachea, bronchi, 
and lungs were outgrowths of the anterior foregut and that 
those tissues were epithelial in origin.  The physician 
remarked that he wanted that distinction made so that it 
would be understood that the development of tumors in those 
areas, though they may occur at similar times and as a result 
of similar etiologies, were not felt to occur as a result of 
the "field effect" seen in other types of tumors.  

The physician reported that in the United States, it was 
estimated that up to 90 percent of all head and neck cancer 
may be attributed to tobacco.  The physician stated that as 
the number of cigarettes smoked per day and the duration of 
the habit in years increased, the risk of developing head and 
neck cancers increased.  It was noted that the relative risk 
was variously quoted as between 20 to 40 times that of 
nonsmokers.  The physician indicated that alcohol consumption 
was an independent risk factor in the development of head and 
neck cancers.  The physician stated that for those who drink, 
but do not smoke, the relative risk ranged from 5 to 11.6 
percent.  It was noted that when alcohol and tobacco were 
consumed together, the risk of developing head and neck 
cancers increased multiplicatively rather than additively.  
The physician remarked that lack of vitamin and fresh fruit 
intake was a risk factor for head and neck cancer and that 
poor oral hygiene was also a risk factor.  The physician 
remarked that immunosupression, a result of solid organ 
transplantation, was also associated with an increased risk 
and that there appeared to be a causal relationship between 
viral infections, particularly of the human papilloviruses, 
for cancers of the oral cavity.  

The physician stated that he reviewed the studies of the 
epidemiology and bioavailability of Agent Orange, as well as 
the causal relationships between that herbicide and the 
genetic and oncologic disorders seen in Vietnam Veterans and 
the native peoples of Southeast Asia.  It was noted that 
databases of the National Institute of Health and the U.S. 
National Library of Medicine were queried.  The physician 
remarked that causal relationships had been established 
between exposure to a variety of herbicides and a limited 
number of hematologic and oncologic diseases.  The physician 
indicated that he was unable to find any relationship between 
such chemicals and head and neck tumors.  The physician 
stated that the order of documented risk factors relative to 
the probability that the Veteran's right tonsil squamous cell 
carcinoma was etiologically related to the risk factor were 
as follows:  Tobacco use/exposure (very likely); alcohol use 
(very likely); vitamins/fresh fruit (possible); oral hygiene 
(possible); immunosupression (very unlikely); viral 
infections (very unlikely); and Agent Orange/herbicides (very 
unlikely).  

The physician remarked that the record indicated that of the 
right tonsillar problems noted during the Veteran's military 
service, two of the three were related to tobacco and dental 
hygiene.  The physician noted that dental problems were 
documented after the Veteran's discharge and that he did 
become edentulous.  The physician reported that while the 
presence of dentures was never mentioned, the consumption of 
fresh fruit/vegetables was difficult with full upper and 
lower dentures and almost impossible without dentures.  It 
was noted that there was no indication that the Veteran was 
ever immunosuppressed and that no viral infectious problems 
were ever documented.  The physician commented that "[the] 
Veteran's right tonsilar squamous cell carcinoma [was] not 
related to his military service from August 1958 to March 
1972."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that an October 2005 statement from Dr. 
Cathcart-Rake indicated that the Veteran was treated for 
squamous cell carcinoma of the right tonsil with right neck 
metastasis.  Dr. Cathcart-Rake stated that it had been 
brought to his attention that the Veteran had been denied 
benefits due to his diagnosis not being included in the 
conditions covered by the Agent Orange act of 1991.  Dr. 
Cathcart-Rake noted that the tonsil lay in the upper 
respiratory tact and would be subjected to the same 
carcinogenic exposure that the lung, larynx, trachea, and 
bronchus would be subjected to.  Dr. Cathcart-Rake commented 
that it was his opinion that "squamous cell carcinoma of the 
tonsil should be included in the cancers caused by 
carcinogenic exposure during military service."  The Board 
observes that there is no indication that Dr. Cathcart-Rake 
reviewed the Veteran's entire claims file in rendering his 
opinion that the Veteran's squamous cell carcinoma of the 
tonsil should be included in the cancers caused by 
carcinogenic exposure during military service.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, his opinion has little 
probative value in this matter.  

Conversely, the Board observes that the June 2009 VA 
hematology and oncology note from a VA physician specially 
reported that the Veteran's claims file had been completely 
reviewed.  The physician discussed the Veteran's medical 
history, including his service treatment records, in some 
detail.  The physician also provided a detailed discussion of 
the risk factors for head and neck cancers.  The physician 
also noted that databases of the National Institute of Health 
and the U.S. National Library of Medicine were queried.  The 
physician remarked that causal relationships had been 
established between exposure to a variety of herbicides and a 
limited number of hematologic and oncologic diseases, but 
that he was unable to find any relationship between such 
chemicals and head and neck tumors.  The physician commented 
that that "[the] Veteran's right tonsilar squamous cell 
carcinoma [was] not related to his military service from 
August 1958 to March 1972".  The Board notes that the VA 
physician reviewed the Veteran's entire claims file, 
discussed his medical history in some detail, and provided a 
complete rationale for his opinion.  Therefore, the Board 
finds that the VA physician's opinion is very probative in 
this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his squamous cell carcinoma of 
the right tonsil is not among the diseases listed as 
presumptively associated with Agent Orange exposure.  Thus, 
the Veteran is not entitled to service connection on a 
presumptive basis due to Agent Orange exposure.  38 C.F.R. 
§ 3.309(e).  The Veteran may, nonetheless, establish service 
connection if the evidence shows that his cancer of the 
tongue was, in fact, caused by exposure to Agent Orange or 
some other incident of service.  See Combee v. Brown, F.3d at 
1039 (Fed. Cir. 1994).  

The Board observes that the most probative medical records do 
not suggest that the Veteran's squamous cell carcinoma of the 
right tonsil is related to his period of service, to include 
any tonsil or throat problems during service.  In fact, the 
probative medical evidence provides negative evidence against 
this finding, indicating that the Veteran's present squamous 
cell carcinoma of the right tonsil began many years after 
service, without relationship to service, to include any 
Agent Orange exposure.  

The Veteran has alleged in statements that his squamous cell 
carcinoma of the right tonsil had its onset during his period 
of service, to include exposure to Agent Orange.  As a lay 
person, however, the Veteran is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's squamous cell carcinoma of the right 
tonsil began many years after service and was not caused by 
any incident of service, including Agent Orange exposure.  
The Board concludes that the Veteran's squamous cell 
carcinoma of the right tonsil was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  









ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as due to Agent Orange exposure, is 
denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


